The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED January 24, 2013 PRELIMINARY PROSPECTUS SUPPLEMENT(To Prospectus dated January 24, 2013) Filed pursuant to Rule 424B3 Registration File No.: 333-186171 First Horizon National Corporation Depositary SharesEach Representing 1/4,000 th Interest in a Share ofNon-Cumulative Perpetual Preferred Stock, Series A Each of the depositary shares offered hereby represents a 1/4,000 th ownership interest in a share of Non-Cumulative Perpetual Preferred Stock, Series A (the Series A Preferred Stock), $100,000 liquidation preference per share (equivalent to $25 per depositary share), of First Horizon National Corporation, deposited with Wells Fargo Bank, N.A., as depositary. The depositary shares are evidenced by depositary receipts. As a holder of depositary shares, you are entitled to all proportional rights and preferences of the Series A Preferred Stock (including dividend, voting, redemption and liquidation rights). You must exercise such rights through the depositary. Holders of Series A Preferred Stock will be entitled to receive dividend payments only when, as and if declared by our board of directors and to the extent that we have legally available funds to pay dividends. Any such dividends will be payable from the date of original issue, in arrears on each January 10, April 10, July 10 and October 10, commencing April 10, 2013, at a rate per annum equal to %. Payment of dividends on the Series A Preferred Stock is subject to certain legal, regulatory and other restrictions as described elsewhere in this prospectus supplement. Dividends on the Series A Preferred Stock will not be cumulative. This means that if we do not declare a dividend on Series A Preferred Stock for any dividend payment date, then that dividend will not accrue or be payable. In other words, if we have not declared a dividend before the dividend payment date for any dividend period, we will have no obligation to pay dividends for that dividend period, whether or not dividends on the Series A Preferred Stock are declared for any future dividend period. We may, at our option, redeem the Series A Preferred Stock (i) in whole or in part, from time to time, on any dividend payment date on or after April 10, 2018 or (ii) in whole, but not in part, at any time within 90 days of a Regulatory Capital Event, as described herein, in each case at a redemption price equal to $100,000 per share (equivalent to $25 per depositary share), plus any declared and unpaid dividends. The Series A Preferred Stock will not have voting rights, except as set forth under Description of the Series A Preferred StockVoting Rights beginning on page S-20. Application will be made to list the depositary shares on the New York Stock Exchange under the symbol FHN PrA. If the application is approved, trading of the depositary shares on the New York Stock Exchange is expected to commence within a 30-day period after the initial delivery of the depositary shares. Neither the Series A Preferred Stock nor the depositary shares are savings accounts, deposits or other obligations of any of our bank or non-bank subsidiaries, and will not be insured by the Federal Deposit Insurance Corporation or any other governmental agency or instrumentality. Investing in the depositary shares involves a high degree of risk. Before buying any shares, you should read the discussion of risks of investing in our depositary shares in Risk Factors beginning on page S-6 of this prospectus supplement. None of the Securities and Exchange Commission, any state securities commission, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System or any other regulatory body has approved or disapproved these securities or determined that this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Depositary Share Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ (1) Reflects depositary shares sold to institutional investors, for which the underwriters received an underwriting discount of $ per depositary share, and depositary shares sold to retail investors, for which the underwriters received an underwriting discount of $ per depositary share. The underwriters may also purchase up to an additional depositary shares from us at the public offering price, less underwriting discounts and commissions payable by us, within 30 days from the date of this prospectus supplement solely to cover over-allotments, if any. If the underwriters exercise the option in full, the total underwriting discounts and commissions will be $ , and the total proceeds, before expenses, to us will be $ . The underwriters are offering the depositary shares as set forth under Underwriting. The underwriters expect to deliver the depositary shares in book-entry form only through the facilities of The Depository Trust Company for the accounts of its participants, including Euroclear Bank S.A./N.V. (Euroclear), as operator of the Euroclear System, and Clearstream Banking, société anonyme (Clearstream), against payment in New York, New York on or about , 2013. Joint Book-Running Managers J.P. Morgan Citigroup Goldman, Sachs & Co. Prospectus Supplement dated January , 2013 TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-ii Forward-Looking Statements S-ii Summary S-1 Risk Factors S-6 Use Of Proceeds S-11 Capitalization S-11 Consolidated Ratios of Earnings to Fixed Charges and Earnings to Combined Fixed Charges and Preferred Stock Dividends S-12 Regulatory Considerations S-13 Description of the Series A Preferred Stock S-14 Description of Depositary Shares S-23 Book-Entry, Delivery and Form of Depositary Shares S-25 Material United States Federal Income Tax Considerations S-28 Certain ERISA Considerations S-34 Underwriting (Conflicts of Interest) S-36 Selling Restrictions S-39 Validity of Securities S-41 Experts S-41 Prospectus About this Prospectus 2 Where You Can Find More Information 3 Incorporation of Certain Information by Reference 3 Forward-looking Statements 4 About First Horizon National Corporation 5 Risk Factors 5 Consolidated Ratios of Earnings to Fixed Charges and Earnings to Combined Fixed Charges and Preferred Stock Dividends 5 Use of Proceeds 6 Description of Debt Securities 7 Description of Common Stock 21 Description of Preferred Stock 24 Description of Depositary Shares 26 Plan of Distribution 30 Validity of Securities 30 Experts 30 We have provided only the information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference. Neither we nor any underwriter has authorized anyone to provide information different from that contained in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference. Neither the delivery of this prospectus supplement nor sale of depositary shares means that information contained in this prospectus supplement, the accompanying prospectus or the documents incorporated by reference therein is correct after their respective dates. This prospectus supplement and the accompanying prospectus are not an offer to sell or solicitation of an offer to buy depositary shares in any circumstances under which the offer or solicitation is unlawful. S-i ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is the prospectus supplement, which describes the specific terms of this offering. The second part is the accompanying prospectus, which contains more general information. You should read both this prospectus supplement and the accompanying prospectus, together with additional information described under the headings Where You Can Find More Information and Incorporation of Certain Information by Reference in the accompanying prospectus. We have provided only the information provided in this prospectus supplement and the accompanying prospectus, including the information incorporated by reference therein. Neither First Horizon nor any underwriter or agent has authorized anyone to provide you with different information. We are not offering the depositary shares in any state where the offer is prohibited. You should not assume that the information in this prospectus supplement, the accompanying prospectus or any document incorporated by reference therein is accurate or complete at any date other than the date mentioned on the cover page of these documents. Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus supplement to First Horizon, we, us, our, or similar references mean First Horizon National Corporation and includes its subsidiaries and affiliates. FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus and the documents incorporated by reference therein contain certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our beliefs, plans, goals, expectations, and estimates. Forward-looking statements are statements that are not a representation of historical information but rather are related to future operations, strategies, financial results or other developments. The words believe, expect, anticipate, intend, estimate, should, is likely, will, going forward, and other expressions that indicate future events and trends identify forward-looking statements. Forward-looking statements are statements that are not a representation of historical information but rather are related to future operations, strategies, financial results, or other developments. The words believe, expect, anticipate, intend, estimate, should, is likely, will, going forward, and other expressions that indicate future events and trends identify forward-looking statements. Forward-looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, operational, economic and competitive uncertainties and contingencies, many of which are beyond a companys control, and many of which, with respect to future business decisions and actions (including acquisitions and divestitures), are subject to change. Examples of uncertainties and contingencies include, among other important factors, global, general and local economic and business conditions, including economic recession or depression; the level and length of deterioration in the residential housing and commercial real estate markets; potential requirements for First Horizon to repurchase previously sold or securitized mortgages or securities based on such mortgages; potential claims relating to the foreclosure process; expectations of and actual timing and amount of interest rate movements, including the slope of the yield curve, which can have a significant impact on a financial services institution; market and monetary fluctuations, including fluctuations in mortgage markets; inflation or deflation; customer, investor, regulatory, and legislative responses to any or all of these conditions; the financial condition of borrowers and other counterparties; competition within and outside the financial services industry; geopolitical developments including possible terrorist activity; natural disasters; effectiveness and cost-efficiency of First Horizons hedging practices; technological changes; fraud, theft, or other incursions through conventional, electronic, or other means; demand for First Horizons product offerings; new products and services in the industries in which First Horizon operates; and critical accounting estimates. Other factors are those inherent in originating, selling, servicing, and holding loans and loan-based assets, including prepayment risks, pricing concessions, fluctuation in U.S. housing and other real estate prices, fluctuation of collateral values, and changes in customer profiles. Additionally, the actions of the Securities and Exchange Commission (SEC), S-ii the Financial Accounting Standards Board, the Office of the Comptroller of the Currency (OCC), the Board of Governors of the Federal Reserve System (Federal Reserve), the Federal Deposit Insurance Corporation (FDIC), Financial Industry Regulatory Authority (FINRA), the Consumer Financial Protection Bureau (Bureau), the Financial Stability Oversight Council, and other regulators and agencies; regulatory, administrative, and judicial proceedings and changes in laws and regulations applicable to First Horizon; and First Horizons success in executing its business plans and strategies and managing the risks involved in the foregoing, could cause actual results to differ, perhaps materially, from those contemplated by the forward-looking statements. We assume no obligation to update or revise, whether as a result of new information, future events, or otherwise, any forward-looking statements that are made in this prospectus supplement, the accompanying prospectus or incorporated by reference therein. Actual results could differ, possibly materially, because of one or more factors described under Risk Factors in this prospectus supplement and in Item 8.01 of First Horizon National Corporations Current Report on Form 8-K filed on January 24, 2013 and discussed in the documents incorporated by reference into the accompanying prospectus. You should carefully consider the factors described under Risk Factors in this prospectus supplement and under in Item 8.01 of First Horizon National Corporations Current Report on Form 8-K filed on January 24, 2013. S-iii SUMMARY This summary highlights information contained elsewhere, or incorporated by reference, in this prospectus supplement and in the accompanying prospectus. As a result, it does not contain all of the information that may be important to you or that you should consider before investing in the depositary shares. You should read this entire prospectus supplement and the accompanying prospectus, including the Risk Factors section and the documents incorporated by reference, which are described under Where You Can Find More Information in the accompanying prospectus. First Horizon First Horizon National Corporation, a Tennessee corporation, incorporated in 1968, is registered as a bank holding company under the Bank Holding Company Act of 1956, as amended (the BHC Act), is a financial holding company, and is supervised and regulated by the Federal Reserve. First Horizon provides diversified financial services through its principal subsidiary, First Tennessee Bank National Association (the Bank), and its other subsidiaries. First Horizons subsidiaries have over 200 business locations in 17 U.S. states and Hong Kong, excluding off-premises ATMs. Almost all of those locations are financial centers and FTN Financial offices. The Bank, a national banking association with principal offices in Memphis, Tennessee, received its charter in 1864. As a national banking association, the Bank is subject to supervision, regulation and examination by the OCC, its primary regulator. In addition, the deposits of the Bank are insured up to allowable limits by, and the Bank is subject to regulation by, the FDIC. The principal business offices of First Horizon are located at 165 Madison Avenue, Memphis, Tennessee 38103 and its telephone number is 901-523-4444. First Horizons internet address is www.fhnc.com. Information contained on or accessible from our website is not incorporated into this prospectus supplement and does not constitute a part of this prospectus supplement. Risk Factors An investment in the depositary shares involves certain risks. You should carefully consider the risks described under Risk Factors beginning on page S-6 of this prospectus supplement and in the Risk Factors included in Item 8.01 of our Current Report on Form 8-K filed on January 24, 2013 as well as other information included or incorporated by reference into this prospectus supplement and the accompanying prospectus before making an investment decision. S-1 Summary of the Offering Issuer First Horizon National Corporation Securities Offered depositary shares ( depositary shares if the underwriters exercise in full their over-allotment option to purchase additional depositary shares), each representing a 1/4,000 th interest in a share of Series A Preferred Stock, with a liquidation preference of $100,000 per share (equivalent to $25 per depositary share), of First Horizon National Corporation. Each holder of a depositary share will be entitled, through the depositary, in proportion to the applicable fraction of a share of the Series A Preferred Stock represented by such depositary share, to all rights and preferences of the Series A Preferred Stock represented thereby (including dividend, voting, redemption and liquidation rights). We may from time to time elect to issue additional depositary shares representing additional shares of the Series A Preferred Stock, and all such additional shares will be deemed to form a single series with the shares of Series A Preferred Stock represented by the depositary shares offered hereby. Dividends Dividends on the Series A Preferred Stock, only when, as and if declared by our board of directors, will accrue and be payable on the liquidation amount of $100,000 per share of the Series A Preferred Stock (equivalent to $25 per depositary share) at % per annum , on each dividend payment date. Dividends on shares of the Series A Preferred Stock will not be cumulative and will not be mandatory. If for any reason our board of directors does not declare a dividend on the Series A Preferred Stock in respect of a dividend period (as defined under Description of the Series A Preferred StockDividends), then no dividend will be deemed to have accrued for such dividend period, be payable on the applicable dividend payment date, or accumulate, and we will have no obligation to pay any dividend for that dividend period, whether or not dividends on the Series A Preferred Stock or any other series of preferred stock or on our common stock are declared for any future dividend period. S-2 Dividend Payment Dates Each January 10, April 10, July 10 and October 10, commencing April 10, 2013. If any such date falls on a day that is not a business day, any dividend otherwise payable on such date will be paid on the following business day, without interest or adjustment. Redemption We may, at our option, redeem the Series A Preferred Stock (i) in whole or in part, from time to time, on any dividend payment date on or after April 10, 2018, or (ii) in whole, but not in part, at any time within 90 days following a Regulatory Capital Event (as defined under Description of the Series A Preferred StockRedemption), at a redemption price equal to $100,000 per share (equivalent to $25 per depositary share), plus any declared and unpaid dividends. Neither the holders of the Series A Preferred Stock nor holders of the depositary shares will have the right to require the redemption or repurchase of the Series A Preferred Stock. Redemption of the Series A Preferred Stock is subject to certain contractual, legal, regulatory and other restrictions described under Description of the Series A Preferred StockRedemption below. Liquidation Rights Upon our voluntary or involuntary liquidation, dissolution or winding-up, holders of depositary shares representing the shares of the Series A Preferred Stock are entitled to receive out of our assets that are available for distribution to shareholders, before any distribution is made to holders of common stock or any other stock ranking, as to that liquidating distribution, junior to the Series A Preferred Stock, a liquidating distribution in the amount of $100,000 per share (equivalent to $25 per depositary share), plus any declared and unpaid dividends, without regard for any undeclared dividends. Distributions will be made pro rata as to the shares of Series A Preferred Stock and any other stock ranking as to such liquidating distribution on a parity with the Series A Preferred Stock and only to the extent of our assets, if any, that are available after satisfaction of all liabilities to creditors and all series of preferred stock ranking senior to the Series A Preferred Stock with respect to the payment of liquidating distributions. S-3 Voting Rights None, except with respect to certain changes in the terms of the Series A Preferred Stock, in the case of certain dividend non-payments, mergers or consolidations and as otherwise required by applicable law. See Description of the Series A Preferred StockVoting Rights below. Holders of depositary shares must act through the depositary to exercise any voting rights, as described under Description of the Depositary SharesVoting the Series A Preferred Stock below. Maturity The Series A Preferred Stock does not have any maturity date, and we are not required to redeem the Series A Preferred Stock. Accordingly, the Series A Preferred Stock will remain outstanding indefinitely, unless and until we decide to redeem it and, if then required, we receive prior approval of the Federal Reserve to do so. Preemptive and Conversion Rights None. Listing We intend to apply to list the depositary shares representing the shares of Series A Preferred Stock on the New York Stock Exchange under the trading symbol FHN PrA. Tax Consequences If you are a noncorporate United States holder, dividends on the Series A Preferred Stock should constitute qualified dividend income that will be taxable to you at the preferential rates applicable to long-term capital gains if you meet certain holding period and other applicable requirements. If you are a corporate United States holder, dividends received by you will be eligible for the dividends-received deduction if you meet certain holding period and other applicable requirements. If you are a United States alien holder, dividends paid to you are subject to withholding of United States federal income tax at a 30% rate or at a lower rate if you are eligible for the benefits of an income tax treaty that provides for a lower rate. For further discussion of the tax consequences relating to the Series A Preferred Stock, see Material United States Federal Income Tax Considerations. Use of Proceeds After Expenses We intend to use the net proceeds from the sales of the depositary shares for general corporate purposes. See Use of Proceeds. Depositary, Transfer Agent & Registrar Wells Fargo Bank, N.A. S-4 Conflicts of Interest Our affiliate FTN Financial Securities Corp. is a member of FINRA and may become an underwriter in this offering. Accordingly, this offering may be made in compliance with the requirements of FINRA Rule 5121. Because FTN Financial Securities Corp. will not be primarily responsible for managing this offering, pursuant to Rule 5121, the appointment of a qualified independent underwriter will not be necessary. FTN Financial Securities Corp. will not confirm sales of the securities to any account over which it exercises discretionary authority without the prior written approval of the customer. S-5 RISK FACTORS An investment in depositary shares involves certain risks. You should carefully consider the risks described below and in the Risk Factors included in Item 8.01 of our Current Report on Form 8-K filed on January 24, 2013 as well as other information included or incorporated by reference into the accompanying prospectus before making an investment decision. Risks Relating to First Horizon Under the caption Risk Factors in Item 8.01 of our Current Report on Form 8-K filed on January 24, 2013, we have described a number of important factors that could materially impact our business, future results of operations and future cash flow. They include competition risks, risk from economic downturns and changes, risks associated with domestic and foreign monetary events, risks related to our strategic objectives, risks related to exited businesses, legacy mortgage business risks, reputation risks, credit risks, operational risks, service risks, regulatory, legislative and legal risks, risks of expense control, geographic risks, insurance risks, liquidity and funding risks, interest rate and yield curve risks, securities inventories and market risks and accounting risks. Investors should review and carefully consider these factors, as well as the factors described below, before deciding to invest in our depositary shares. Risks Relating to the Depositary Shares You are making an investment decision with regard to the depositary shares as well as the Series A Preferred Stock. As described in this prospectus supplement and the accompanying prospectus, we are issuing depositary shares representing fractional interests in shares of Series A Preferred Stock. Accordingly, the depositary will rely on the payments it receives on the Series A Preferred Stock to fund all payments on the depositary shares. You should carefully review the information in this prospectus supplement and the accompanying prospectus regarding both of these securities before making an investment decision. The Series A Preferred Stock is equity and is subordinate to our existing and future indebtedness. Shares of the Series A Preferred Stock are equity interests in First Horizon and do not constitute indebtedness. As such, shares of the Series A Preferred Stock will rank junior to all indebtedness and other non-equity claims on us with respect to assets available to satisfy claims on us, including in our liquidation. Additionally, unlike indebtedness, where principal and interest would customarily be payable on specified due dates, in the case of preferred stock like the Series A Preferred Stock, dividends are payable only if declared by our board of directors. Also, as a bank holding company, our ability to declare and pay dividends is dependent on certain federal regulatory considerations, and we may not redeem or repurchase Series A Preferred Stock without the approval of the Federal Reserve. We have issued and outstanding debt securities under which we may defer interest payments from time to time, but in that case we would not be permitted to pay dividends on any of our capital stock, including the Series A Preferred Stock, during the deferral period. Additional issuances of depositary shares, preferred stock or securities convertible into preferred stock may dilute existing holders of the depositary shares. We may, in the future, determine that it is advisable, or we may encounter circumstances where we determine it is necessary, to issue additional depositary shares, shares of preferred stock, securities convertible into, exchangeable for or that represent an interest in preferred stock, or preferred stock- equivalent securities. Our board of directors is authorized to cause us to issue one or more classes or series of preferred stock from time to time without any action on the part of the stockholders, including issuing additional shares of the Series A Preferred Stock or additional depositary shares. Our board of directors also has the power, without stockholder approval, to set S-6 the terms of any such classes or series of preferred stock that may be issued, including voting and dividend rights. Though the approval of holders of depositary shares representing interests in the Series A Preferred Stock will be needed to issue any equity security ranking senior to the Series A Preferred Stock, if we issue preferred stock in the future that has preference over the Series A Preferred Stock with respect to the payment of dividends or amounts upon liquidation, or if we issue preferred stock with voting rights that dilute the voting power of the Series A Preferred Stock or depositary shares, the rights of holders of the depositary shares or the market price of the depositary shares could be adversely affected. The market price of the depositary shares could decline as a result of these other offerings, as well as other sales of a large block of depositary shares, the Series A Preferred Stock or similar securities in the market thereafter, or the perception that such sales could occur. Holders of the Series A Preferred Stock or depositary shares are not entitled to preemptive rights or other protections against dilution. Our ability to declare and pay dividends is subject to statutory and regulatory restrictions. We are subject to statutory and regulatory limitations on our ability to declare and pay dividends on the Series A Preferred Stock. In particular, while the impact of many of its provisions are not yet known, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (Dodd-Frank) requires the federal banking agencies to establish more stringent risk-based capital guidelines and leverage limits applicable to banks and bank holding companies. In June 2012, the Federal Reserve, the FDIC and the OCC issued three proposed rules (the Proposed Rules) that would substantially revise the federal banking agencies current capital rules and implement the Basel Committee on Banking Supervisions December 2010 regulatory capital reforms, known as Basel III. The Proposed Rules set forth the proposed criteria for qualifying additional Tier 1 capital instruments consistent with Basel III, including the requirement that any dividends on such instruments only be paid out of the banking organizations net income and retained earnings. Such provisions could adversely affect our ability to pay dividends on shares of the Series A Preferred Stock. Investors should not expect us to redeem the Series A Preferred Stock on the date it first becomes redeemable or on any particular date after it becomes redeemable. The Series A Preferred Stock is a perpetual equity security. This means that the Series A Preferred Stock has no maturity or mandatory redemption date and is not redeemable at the option of investors. Subject to the approval of the Federal Reserve (if then required), the Series A Preferred Stock may be redeemed by us at our option either in whole or in part on any dividend payment date on or after April 10, 2018. Any decision we may make at any time to propose a redemption of the Series A Preferred Stock will depend, among other things, upon our evaluation of the overall level and quality of our capital, our liquidity, our risk exposures, our earnings and growth strategy, as well as general market conditions at such time. Under the Federal Reserves current risk-based capital guidelines applicable to bank holding companies, we may redeem the Series A Preferred Stock only with the prior approval of the Federal Reserve, and the Federal Reserve may not approve any redemption of the Series A Preferred Stock that we may propose. We understand that the factors that the Federal Reserve will consider in evaluating a proposed redemption include its evaluation of the overall level and quality of our capital components, considered in light of our risk exposures, earnings and growth strategy, and other supervisory considerations. Accordingly, investors should not expect us to redeem the Series A Preferred Stock on the date it first becomes redeemable or on any particular date thereafter. We may be able to redeem the Series A Preferred Stock prior to April 10, 2018. By its terms, the Series A Preferred Stock may be redeemed by us prior to April 10, 2018 upon the occurrence of certain events involving the capital treatment of the Series A Preferred Stock. In particular, upon our determination in good faith that an event has occurred that would constitute a Regulatory Capital Event (as defined under Description of the Series A Preferred StockRedemption below), we may, at our option at any time within 90 days following such Regulatory S-7 Capital Event, redeem in whole but not in part the Series A Preferred Stock, subject to the approval of the Federal Reserve (if then required). See Description of the Series A Preferred StockRedemption. Although the terms of the Series A Preferred Stock have been established to satisfy the proposed criteria for Tier 1 capital instruments consistent with Basel III as set forth in the Proposed Rules, it is possible that the Series A Preferred Stock may not satisfy the criteria set forth in final rules or interpretations adopted by the Federal Reserve. As a result, in addition to other circumstances that may constitute a Regulatory Capital Event, if the Federal Reserve revises and replaces its current capital rules with the proposed risk-based and leverage capital requirements, a Regulatory Capital Event could occur whereby we would have the right, subject to the approval of the Federal Reserve (if then required), to redeem the Series A Preferred Stock in accordance with its terms prior to April 10, 2018 at a redemption price equal to $100,000 per Share (equivalent to $25 per depositary share), plus any declared and unpaid dividends. Dividends on the Series A Preferred Stock are discretionary and non-cumulative. Dividends on the Series A Preferred Stock are discretionary and will not be cumulative. If our board of directors does not authorize and declare a dividend for any dividend period, holders of depositary shares would not be entitled to receive any such dividend, and any such unpaid dividend will not accrue or be payable. We will have no obligation to pay dividends for any dividend period. In addition, if we fail to comply, or if and to the extent the payment of a dividend would cause us to fail to comply, with applicable laws and regulations (including applicable capital adequacy guidelines), we may not declare, pay or set aside for payment dividends on the Series A Preferred Stock. As a result, if payment of dividends on Series A Preferred Stock for any dividend period would cause us to fail to comply with any applicable law or regulation, we will not declare or pay a dividend for such dividend period. In such a case, holders of the depositary shares will not be entitled to receive any dividend for that dividend period, and the unpaid dividend will cease to accrue and be payable. We are a holding company and depend on our subsidiaries for dividends, distributions and other payments. We are a separate and distinct legal entity from the Bank and our non-banking subsidiaries and depend on dividends, distributions and other payments from the Bank and our non-banking subsidiaries to fund any dividend payments on our common stock and our preferred stock and to fund all payments on our other obligations. Many of our subsidiaries are subject to laws that authorize regulatory bodies to block or reduce the flow of funds from those subsidiaries to us. Regulatory action of that kind could impede access to funds we need to make payments on our obligations or dividend payments. For example, because of cumulative losses to date experienced by the Bank since 2007, regulatory constraints prevent the Bank from declaring and paying dividends to us in 2013 without regulatory approval. Additionally, we are required to provide financial support to the Bank. If our subsidiaries earnings are not sufficient to make dividend payments to us while maintaining adequate capital levels, we may not be able to make dividend payments to our common or preferred stockholders. In addition, the Federal Reserve and the OCC have issued policy statements generally requiring insured banks and bank holding companies only to pay dividends out of current operating earnings. In 2009, the Federal Reserve released a supervisory letter advising bank holding companies, among other things, that as a general matter a bank holding company should inform the Federal Reserve and should eliminate, defer or significantly reduce its dividends if:  the bank holding companys net income available to shareholders for the past four quarters, net of dividends previously paid during that period, is not sufficient to fully fund the dividends;  the bank holding companys prospective rate of earnings is not consistent with the bank holding companys capital needs and overall current and prospective financial condition; or S-8  the bank holding company will not meet, or is in danger of not meeting, its minimum regulatory capital adequacy ratios. As a supervisory matter, the Federal Reserve generally expects that dividends should not exceed approximately 30% of net income and that the aggregate of dividends and stock repurchases should not exceed 80% of net income. Furthermore, our right to participate in any distribution of assets of any of our subsidiaries upon its liquidation or otherwise, and thus your ability as a holder of the depositary shares to benefit indirectly from such distribution, will be subject to the prior claims of such subsidiarys creditors (including, in the case of the Bank, its depositors), except to the extent that any of our claims as a creditor of such subsidiary may be recognized. As a result, our depositary shares are effectively subordinated to all existing and future liabilities and obligations of our subsidiaries. If we are deferring payments on our outstanding junior subordinated debentures or are in default under the indentures governing those debentures, we will be prohibited from making distributions on or redeeming the Series A Preferred Stock. The terms of our outstanding junior subordinated debentures prohibit us from declaring or paying any dividends or distributions on the Series A Preferred Stock, or redeeming, purchasing, acquiring or making a liquidation payment with respect to the Series A Preferred Stock, if we are aware of any event that would be an event of default under the indenture governing those junior subordinated debentures or at any time when we have deferred interest thereunder. Holders of Series A Preferred Stock, and therefore holders of the depositary shares, will have limited voting rights. Holders of the Series A Preferred Stock, and therefore holders of the depositary shares, will have no voting rights with respect to matters that generally require the approval of voting shareholders. Holders of the Series A Preferred Stock will have voting rights only in the event of non-payment of six quarterly dividends, with respect to certain changes in terms of the Series A Preferred Stock and certain other matters and as otherwise required by applicable law. See Description of the Series A Preferred StockVoting Rights. Moreover, holders of the depositary shares must act through the depositary to exercise any voting rights in respect of the Series A Preferred Stock. Although each depositary share is entitled to 1/4,000 th of a vote, the depositary can only vote whole shares of Series A Preferred Stock. While the depositary will vote the maximum number of whole shares of Series A Preferred Stock in accordance with the instructions it receives, any remaining votes of holders of the depositary shares will not be voted. General market conditions and unpredictable factors could adversely affect market prices for the depositary shares. Market prices for the depositary shares are subject to change. Several factors, many of which are beyond our control, will influence the market value of the depositary shares. Factors that might influence the market value of the depositary shares include (among other things):  whether dividends have been declared and the perception as to whether dividends will be declared on the Series A Preferred Stock in the future;  our creditworthiness;  the ratings given to our securities by credit rating agencies, including the ratings given to the Series A Preferred Stock or depositary shares;  the market for similar securities;  regulatory changes, interpretations or directives that may prevent us from paying dividends; and S-9  economic, financial, geopolitical, regulatory or judicial events that affect us or the financial markets generally. Accordingly, the depositary shares that an investor purchases, whether in this offering or in the secondary market, may trade at a discount to the price that the investor paid for the depositary shares. A downgrade, suspension or withdrawal of any rating assigned by a rating agency to us or our securities, including the depositary shares and the Series A Preferred Stock, could cause the liquidity or trading price of the depositary shares to decline significantly. Neither the Series A Preferred Stock nor the depositary shares will initially be investment grade-rated by any of Moodys Investor Services, Standard & Poors Ratings Services or Fitch Ratings, Inc. There is no assurance that the credit rating of the Series A Preferred Stock or the depositary shares will be upgraded or become investment grade in the future. Consequently, the depositary shares may be subject to a higher risk of price volatility than similar, higher-rated securities, particularly in volatile markets. Real or anticipated changes in the credit ratings assigned to the depositary shares, the Series A Preferred Stock or our credit ratings generally could affect the trading price of the depositary shares. Credit ratings are not a recommendation to buy, sell or hold any security, and may be revised or withdrawn at any time by the issuing organization in its sole discretion. In addition, credit rating agencies continually review their ratings for the companies that they follow, including us. The credit rating agencies also evaluate the financial services industry as a whole and may change their credit rating for us and our securities, including the Series A Preferred Stock and depositary shares, based on their overall view of our industry. A future downgrade, withdrawal, or the announcement of a possible downgrade or withdrawal in the ratings assigned to the depositary shares, the Series A Preferred Stock, us or our other securities, or any perceived decrease in our creditworthiness could cause the trading price of the depositary shares to decline significantly. The Series A Preferred Stock and the related depositary shares may not have an active trading market, and any such market for depositary shares may be illiquid. The Series A Preferred Stock and the related depositary shares are new issues with no established trading market. Although we plan to apply to have the depositary shares listed on the New York Stock Exchange, there is no guarantee that we will be able to list the depositary shares. Even if the depositary shares are listed, there may be little or no secondary market for the depositary shares. The underwriters have advised us that they presently intend to make a market in the depositary shares, as permitted by applicable laws and regulations. However, they are not obligated to do so and may discontinue any market making in the depositary shares at any time in their sole discretion. Even if a secondary market for the depositary shares develops, it may not provide significant liquidity and transaction costs in any secondary market could be high. As a result, the difference between bid and ask prices in any secondary market could be substantial. Therefore, a liquid trading market for the depositary shares may not develop and you may be unable to sell your depositary shares at a particular time or the price you receive when you sell may not be favorable. We do not expect that there will be any separate public trading market for the Series A Preferred Stock except as represented by the depositary shares. S-10 USE OF PROCEEDS We expect to receive net proceeds from this offering, after giving effect to underwriting discounts and commissions and estimated offering expenses, of approximately $ (or approximately $ if the underwriters exercise their option to purchase additional depositary shares in full). We expect to use such proceeds for general corporate purposes. CAPITALIZATION The following table sets forth our capitalization, as of September 30, 2012:  on an actual basis; and  as adjusted to give effect to this offering (assuming no exercise of the underwriters option to purchase additional depositary shares). This table should be read in conjunction with our unaudited consolidated condensed financial statements filed in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, which are incorporated by reference into this document. As of September 30, 2012 Actual As Adjustedfor thisOffering (In millions) Long-term borrowings $ 2,263 $ 2,263 Shareholders equity Preferred Stock, Series A  Common stock, $0.625 par value 154 154 Capital surplus 1,517 1,517 Undivided profits 681 681 Accumulated other comprehensive (loss) (117 ) (117 ) Total shareholders equity 2,237 Non-controlling interest 295 295 Total equity 2,532 Total long-term borrowings and equity $ 4,795 $ Capital Ratios: Tier 1 Risk-Based Capital 13.15 % % Total Risk-Based Capital 15.99 % % Tier 1 Leverage 10.58 % % S-11 CONSOLIDATED RATIOS OF EARNINGS TO FIXED CHARGES AND EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The following table sets forth information regarding our consolidated ratio of earnings to fixed charges and consolidated ratio of earnings to combined fixed charges and preferred stock dividends for the periods shown. For purposes of determining the below ratios, earnings consist of pre-tax income from continuing operations before adjustment for income or loss from equity investees, fixed charges, amortization of capitalized interest, distributed income of equity investees and our share of pre-tax losses of equity investees for which charges arising from guarantees are included in fixed charges, and adjusted for interest capitalized, preference security dividend requirements of consolidated subsidiaries and non-controlling interest in pre-tax income of subsidiaries that have not incurred fixed charges. Fixed charges consist of interest expensed and capitalized, amortized premiums, discounts and capitalized expenses related to indebtedness, an estimate of the interest within rental expense, and preference security dividend requirements of consolidated subsidiaries. Nine Months EndedSeptember 30, 2012 Year Ended December 31, 2011 2010 2009 2008 2007 Consolidated Ratio of Earnings to Fixed Charges * 2.0 1.3 * * * Consolidated Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends * 1.8 * Earnings for the reporting period were inadequate to cover total fixed charges and/or the combined fixed charges and preferred stock dividends. The coverage deficiencies for total fixed charges for the nine months ended September 30, 2012 and for the years ended December 31, 2009, 2008 and 2007 were $140.9 million, $417.3 million, $339.4 million and $308.6 million, respectively. The coverage deficiencies for the combined fixed charges and preferred stock dividends for the nine months ended September 30, 2012 and for the years ended December 31, 2010, 2009, 2008 and 2007 were $155.2 million, $158.6 million, $535.6 million, $375.1 million and $340.0 million, respectively. S-12 REGULATORY CONSIDERATIONS As a financial holding company and a bank holding company under the BHC Act, the Federal Reserve regulates, supervises and examines First Horizon. For a discussion of the material elements of the regulatory framework applicable to financial holding companies, bank holding companies and their subsidiaries and specific information relevant to First Horizon, please refer to the section BusinessSupervision and Regulation in Part I, Item 1, Business, of our Annual Report on Form 10-K for the fiscal year ended December 31, 2011, the section Market Uncertainties and Prospective TrendsRegulatory Matters in Part I, Item 2, Managements Discussion and Analysis of Financial Condition and Results of Operations, of each of our Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30 and September 30, 2012, and to all subsequent reports we file with the SEC, which are incorporated by reference in this prospectus supplement and the accompanying prospectus. This regulatory framework is intended primarily for the protection of depositors and the federal deposit insurance fund and not for the protection of our common or preferred stockholders. The enactment of Dodd-Frank mandates significant change across our industry and authorizes expansive new regulations. Because the full impact of Dodd-Frank may not be known for some time, we will continue to assess the effect of the legislation as the associated regulations are adopted and market practices develop. In addition, Dodd-Frank created a new regulatory agency, the Consumer Financial Protection Bureau, or Bureau. The Bureau has substantial authority over our consumer financial products and services, and therefore is likely to have a substantial impact on our retail financial services businesses. The Bureaus rules could conflict with, and possibly override, our Banks primary regulator in consumer matters. S-13 DESCRIPTION OF THE SERIES A PREFERRED STOCK The depositary will be the sole holder of the Series A Preferred Stock, as described under Description of Depositary Shares below, and all references in this prospectus supplement to the holders of the Series A Preferred Stock shall mean the depositary. However, the holders of the depositary shares representing the Series A Preferred Stock will be entitled, through the depositary, to exercise the rights and preferences of the holders of the Series A Preferred Stock, as described under Description of Depositary Shares. The following is a brief description of the terms of the Series A Preferred Stock, which does not purport to be complete in all respects. This description is subject to and qualified in its entirety by reference to our restated charter (Charter), as amended, including our articles of amendment with respect to the Series A Preferred Stock, copies of which are available upon request from us and have been or will be filed with the SEC (see Where You Can Find More Information in the accompanying prospectus), and the applicable provisions of the Tennessee Business Corporation Act and federal law governing bank holding companies and financial holding companies. General Under our Charter, our board of directors is authorized, without stockholder approval, to adopt resolutions providing for the issuance of up to 5,000,000 shares of preferred stock, no par value, in one or more series. Prior to the issuance of the Series A Preferred Stock, we have no shares of preferred stock outstanding. The Series A Preferred Stock represents a single series of our authorized preferred stock. We are offering depositary shares, representing shares of the Series A Preferred Stock (or depositary shares, representing shares of the Series A Preferred Stock, if the underwriters exercise their over-allotment option in full) by this prospectus supplement and the accompanying prospectus. Shares of the Series A Preferred Stock, upon issuance against full payment of the purchase price for the depositary shares, will be fully paid and nonassessable. Shares of the Series A Preferred Stock will not be convertible into, or exchangeable for, shares of our common stock or any other class or series of our other securities and will not be subject to any sinking fund or any other obligation of us for their repurchase or retirement. The Series A Preferred Stock is not a bank deposit and will not be insured or guaranteed by the FDIC or any other governmental agency or instrumentality. The authorized number of shares of the Series A Preferred Stock initially is . Such number of shares may be increased or decreased by resolution of the board of directors, without the vote or consent of the holders of the Series A Preferred Stock. We reserve the right to re-open this series and issue additional shares of Series A Preferred Stock and related depositary shares either through public or private sales at any time and from time to time, without notice to or consent of holders of the Series A Preferred Stock; provided, that any such additional shares of Series A Preferred Stock are not treated as “disqualified preferred stock” within the meaning of Section 1059(f)(2) of the Internal Revenue Code and such additional shares of Series A Preferred Stock are otherwise treated as fungible with the Series A Preferred Stock offered hereby for U.S. federal income tax purposes. In the event we issue additional shares of Series A Preferred Stock, we will cause a corresponding number of additional depositary shares to be issued. The additional shares of Series A Preferred Stock and related depositary shares would be deemed to form a single series with the Series A Preferred Stock and the depositary shares, respectively, offered by this prospectus supplement. In the event that we issue additional shares of the Series A Preferred Stock and the related depositary shares after the original issue date, any dividends on such additional shares will accrue from the issue date of such additional shares. For purposes of this description, unless the context indicates otherwise,  all references to our board of directors includes any duly authorized committee of our board of directors;  junior stock means our common stock and any other class or series of our capital stock now or hereafter authorized, issued or outstanding that, by its terms, does not expressly provide that it ranks on an equal basis with or senior to the Series A Preferred Stock as to (i)payment of dividends and/ or (ii) distributions upon our liquidation, dissolution or winding-up; and S-14  dividend parity stock means any other class or series of our capital stock now or hereafter authorized, issued or outstanding that, by its terms, expressly provides that it ranks on an equal basis with the Series A Preferred Stock as to the payment of dividends (regardless whether such capital stock bears dividends on a non-cumulative or cumulative basis). Ranking With respect to the payment of dividends and distributions of assets upon any liquidation, dissolution or winding-up, the Series A Preferred Stock will rank:  senior to our common stock and all other junior stock;  senior to or on a parity with each other series of our preferred stock we may issue (except for any senior series that may be issued upon the requisite vote or consent of the holders of at least a two-thirds of the shares of the Series A Preferred Stock at the time outstanding and entitled to vote) with respect to the payment of dividends and distributions of assets upon any liquidation, dissolution or winding-up; and  junior to all existing and future indebtedness and other non-equity claims on us. Dividends Holders of Series A Preferred Stock, in preference to the holders of our common stock and of any other shares of our stock ranking junior to the Series A Preferred Stock as to payment of dividends, will be entitled to receive, only when, as and if declared by our board of directors, out of assets legally available for payment, non-cumulative cash dividends. These dividends will be payable at a rate of % per annum , applied to the $100,000 liquidation preference per share of Series A Preferred Stock (equivalent to $25 per depositary share) and will be paid in arrears on each dividend payment date. A dividend payment date means each January 10, April 10, July 10 and October 10, commencing April 10, 2013, except if any such date is not a business day, then such date will nevertheless be a dividend payment date but dividends on the Series A Preferred Stock, when, as and if declared, will be paid on the next succeeding business day (without interest or any other adjustment in the amount of the dividend per share of the Series A Preferred Stock). A business day means each weekday that is not a legal holiday in New York, New York and is not a day on which banking institutions in New York, New York are authorized or obligated by law, regulation or executive order to close. A dividend period means each period from and including a dividend payment date (except that the initial dividend period shall commence on and include the original issue date of the Series A Preferred Stock) and continuing to but not including the next succeeding dividend payment date. As that term is used in this prospectus supplement, each dividend payment date relates to the dividend period most recently ending before such dividend payment date. Dividends will be paid to holders of record of the Series A Preferred Stock as they appear on our books on the applicable record date, which shall be the 15 th calendar day before such dividend payment date, or such other record date fixed for that purpose by our board of directors that is not more than 60 nor less than 10 calendar days prior to such dividend payment date. The amount of dividends payable per share of the Series A Preferred Stock will be computed on the basis of a 360-day year consisting of twelve 30-day months. Dollar amounts resulting from that calculation will be rounded to the nearest cent, with one-half cent being rounded upward. Dividends on shares of the Series A Preferred Stock will not be cumulative and will not be mandatory. If our board of directors does not declare a dividend on the Series A Preferred Stock in respect of a dividend period, then no dividend will be deemed to have accrued for such dividend period, be payable on the related dividend payment date, or accumulate, and we will have no obligation to pay any dividend for such dividend period, whether or not our board of directors declares a dividend on the Series A Preferred Stock or any other series of our preferred stock or on our common stock for any future dividend period. References to the accrual (or similar terms) of dividends in this prospectus supplement refer only to the determination of the amount of such dividend and do not imply that any right to a dividend arises prior to the date on which a dividend is declared. S-15 Priority regarding dividends So long as any share of the Series A Preferred Stock remains outstanding, unless (i) the full dividends for the most recently completed dividend period have been declared and paid (or declared and a sum sufficient for the payment thereof has been set aside) on all outstanding shares of the Series A Preferred Stock and (ii) we are not in default on our obligation to redeem any shares of the Series A Preferred Stock that have been called for redemption:  no dividend shall be declared, paid or set aside for payment, and no distribution shall be declared, made or set aside for payment, on any junior stock, other than (i) a dividend payable solely in junior stock or (ii) any dividend in connection with the implementation of a stockholders rights plan, or the redemption or repurchase of any rights under any such plan;  no shares of junior stock shall be repurchased, redeemed or otherwise acquired for consideration by us, directly or indirectly; this restriction on repurchases, redemptions or other acquisitions will not apply to or otherwise restrict a repurchase, redemption or acquisition  as a result of a reclassification of junior stock for or into other junior stock,  the exchange or conversion of junior stock for or into other junior stock,  through the use of the proceeds of a sale of other shares of junior stock within the preceding 180 days,  purchases, redemptions or other acquisitions of shares of junior stock in connection with any employment contract, benefit plan or other similar arrangement with or for the benefit of employees, officers, directors or consultants,  purchases of shares of junior stock pursuant to a contractually binding requirement to buy junior stock existing prior to the most recently completed dividend period, including under a contractually binding stock repurchase plan (including a so-called Rule 10b5-1(c) purchase plan),  the purchase of fractional interests in shares of junior stock pursuant to the conversion or exchange provisions of such stock or the security being converted or exchanged,  purchases or other acquisitions by any of our broker-dealer subsidiaries solely for the purpose of market making, stabilization or customer facilitation transactions in junior stock in the ordinary course of business,  purchases by any of our broker-dealer subsidiaries of our capital stock for resale pursuant to an offering by us of such capital stock underwritten by such broker-dealer subsidiary, or  the acquisition by us or any of our subsidiaries of record ownership in junior stock for the beneficial ownership of any other persons (other than for the beneficial ownership by us or any of our subsidiaries), including as trustees or custodians;  no shares of dividend parity stock shall be repurchased, redeemed or otherwise acquired for consideration by us, directly or indirectly; this restriction on repurchases, redemptions or other acquisitions will not apply to or otherwise restrict a repurchase, redemption or acquisition  pursuant to pro rata offers to purchase all, or a pro rata portion, of the Series A Preferred Stock and such dividend parity stock,  as a result of a reclassification of dividend parity stock for or into other dividend parity stock,  the exchange or conversion of dividend parity stock for or into other dividend parity stock,  through the use of the proceeds of a sale of other shares of dividend parity stock within the preceding 180 days,  purchases of shares of dividend parity stock pursuant to a contractually binding requirement to buy dividend parity stock existing prior to the most recently completed dividend period, including under a contractually binding stock repurchase plan (including a so-called Rule 10b5-1(c) purchase plan), S-16  the purchase of fractional interests in shares of dividend parity stock pursuant to the conversion or exchange provisions of such stock or the security being converted or exchanged,  purchases or other acquisitions by any of our broker-dealer subsidiaries solely for the purpose of market making, stabilization or customer facilitation transactions in dividend parity stock in the ordinary course of business,  purchases by any of our broker-dealer subsidiaries of our capital stock for resale pursuant to an offering by us of such capital stock underwritten by such broker-dealer subsidiary, or  the acquisition by us or any of our subsidiaries of record ownership in dividend parity stock for the beneficial ownership of any other persons (other than for the beneficial ownership by us or any of our subsidiaries), including as trustees or custodians; and  no money shall be paid to or made available for a sinking fund for the redemption of any junior stock or dividend parity stock by us. When dividends are not paid in full upon the shares of the Series A Preferred Stock and any dividend parity stock, all dividends paid or declared for payment on that dividend payment date with respect to the Series A Preferred Stock and the dividend parity stock will be shared (i) first ratably by the holders of any dividend parity stock who have the right to receive dividends with respect to past dividend periods for which such dividends were not declared and paid, in proportion to the respective amounts of the undeclared and unpaid dividends relating to past dividend periods, and (ii) thereafter ratably by the holders of the Series A Preferred Stock and any dividend parity stock, in proportion to the respective amounts of the undeclared and unpaid dividends relating to the current dividend period. To the extent a dividend period with respect to any dividend parity stock coincides with more than one dividend period with respect to the Series A Preferred Stock, for purposes of the immediately preceding sentence, our board of directors will treat such dividend period as two or more consecutive dividend periods, none of which coincides with more than one dividend period with respect to the Series A Preferred Stock or in any manner that it deems to be fair and equitable. For the purposes of this paragraph, the term dividend period as used with respect to any dividend parity stock means such dividend periods as are provided for in the terms of such dividend parity stock. Subject to the foregoing, such dividends (payable in cash, securities or otherwise) as may be determined by our board of directors may be declared and paid on any class or series of junior stock or any dividend parity stock from time to time out of assets legally available for such payment, and the Series A Preferred Stock will not be entitled to participate in any such dividend. Holders of the Series A Preferred Stock will not be entitled to receive any dividends not declared by our board of directors and no interest, or sum of money in lieu of interest, will be payable in respect of any dividend not so declared. Restriction on dividends Our ability to pay dividends on the Series A Preferred Stock is subject to policies established by the Federal Reserve. See Part I, Item 1. BusinessSupervision and RegulationPayment of Dividends in our Annual Report on Form 10-K for the year ended December 31, 2011 (and similar items in any of our annual, quarterly or current reports that we file with the SEC in the future and that are incorporated by reference in the accompanying prospectus). Dividends on the Series A Preferred Stock will not be declared, paid or set aside for payment, if we fail to comply, or if and to the extent such act would cause us to fail to comply, with applicable laws and regulations, including any capital adequacy guidelines or regulations of the Federal Reserve (or, as and if applicable, the capital adequacy guidelines or regulations of any successor appropriate federal banking agency (as defined below under Redemption). S-17 Redemption The Series A Preferred Stock is perpetual and has no maturity date. The Series A Preferred Stock is not subject to any mandatory redemption, sinking fund or other similar provisions. Neither the holders of Series A Preferred Stock nor holders of depositary shares will have the right to require the redemption or repurchase of the Series A Preferred Stock. We may, at our option, redeem the Series A Preferred Stock (i) in whole or in part, from time to time, on any dividend payment date on or after April 10, 2018, or (ii) in whole, but not in part, at any time within 90 days following a Regulatory Capital Event (as defined below), at a redemption price equal to $100,000 per share (equivalent to $25 per depositary share), plus the per share amount of any declared and unpaid dividends. A Regulatory Capital Event means the good faith determination by us that, as a result of (i) any amendment to, clarification of, or change in, the laws or regulations of the United States or any political subdivision of or in the United States that is enacted or becomes effective after the initial issuance of any share of Series A Preferred Stock, (ii) any proposed change in those laws or regulations that is announced or becomes effective after the initial issuance of any share of Series A Preferred Stock, or (iii) any official administrative decision or judicial decision or administrative action or other official pronouncement interpreting or applying those laws or regulations that is announced after the initial issuance of any share of Series A Preferred Stock, there is more than an insubstantial risk that we will not be entitled to treat the full liquidation preference amount of $100,000 per share of Series A Preferred Stock then outstanding as Tier 1 capital (or its equivalent) for purposes of the capital adequacy guidelines of the Federal Reserve (or, as and if applicable, the capital adequacy guidelines or regulations of any successor appropriate federal banking agency) as then in effect and applicable. Appropriate federal banking agency means the appropriate federal banking agency with respect to us as that term is defined in Section 3(q) of the Federal Deposit Insurance Act or any successor provision. Redemption Procedures If fewer than all of the outstanding shares of Series A Preferred Stock are to be redeemed, the shares to be redeemed will be selected either pro rata from the holders of record of the Series A Preferred Stock in proportion to the number of shares held by those holders or by lot or in such other manner as our board of directors may determine to be fair and equitable. If any shares of Series A Preferred Stock are redeemed, the redemption price payable to the holder of any shares called for redemption will be payable on the applicable redemption date against the surrender to us or our agent of any certificate(s) evidencing the shares called for redemption. Any declared but unpaid dividends payable on a redemption date that occurs after the record date for any dividend period will not be paid to the holder of Series A Preferred Stock entitled to receive the redemption price, but will instead be paid to the holder of record of the redeemed shares on the record date relating to the applicable dividend payment date. We will mail notice of every redemption of the Series A Preferred Stock by first class mail addressed to the holders of record of the Series A Preferred Stock to be redeemed at their respective last addresses appearing on our books. This mailing will be at least 30 days and not more than 60 days before the date fixed for redemption (provided, however, that if the Series A Preferred Stock is held in book-entry form through The Depository Trust Company, or DTC, we may give this notice in any manner permitted by DTC). Any notice mailed or otherwise given as provided in this paragraph will be conclusively presumed to have been duly given, whether or not the holder receives this notice, and failure duly to give this notice by mail or otherwise, or any defect in this notice or in the mailing or provision of this notice, to any holder of the Series A Preferred Stock designated for redemption will not affect the validity of the redemption of any other shares of Series A Preferred Stock. Each notice shall state:  the redemption date; S-18  the number of shares of Series A Preferred Stock to be redeemed and, if less than all shares of the Series A Preferred Stock held by the holder are to be redeemed, the number of shares to be redeemed from the holder;  the redemption price; and  if Series A Preferred Stock is evidenced by definitive certificates, the place or places where the certificates representing those shares are to be surrendered for payment of the redemption price. If notice of redemption has been duly given and if, on or before the redemption date specified in such notice, the funds necessary for the redemption have been set aside by us, separate and apart from our other assets, in trust for the pro rata benefit of the holders of the shares of Series A Preferred Stock called for redemption, so as to be and continue to be available therefor, or deposited with a bank or trust company selected by us (the redemption depository) in trust for the pro rata benefit of the holders of the shares of Series A Preferred Stock called for redemption, then, notwithstanding that any certificate for any share so called for redemption has not been surrendered for cancellation, on and after the redemption date, the shares of Series A Preferred Stock called for redemption will cease to be outstanding, all dividends with respect to such shares of Series A Preferred Stock will cease to accrue after the redemption date, and all rights with respect to such shares will forthwith on such redemption date cease and terminate, except only the right of the holders thereof to receive the amount payable on such redemption date. Redemption or repurchase subject to restrictions Under the Federal Reserves current risk-based capital guidelines applicable to bank holding companies, any redemption of the Series A Preferred Stock is subject to prior approval of the Federal Reserve. See Risk FactorsRisks Relating to the Depositary SharesInvestors should not expect us to redeem the Series A Preferred Stock on the date it first becomes redeemable or on any particular date after it becomes redeemable. The articles of amendment creating the Series A Preferred Stock explicitly provides that any redemption of the Series A Preferred Stock is subject to our receipt of any required prior approval by the Federal Reserve. Liquidation Rights In the event that we voluntarily or involuntarily liquidate, dissolve or wind up our affairs, holders of the Series A Preferred Stock will be entitled to receive an amount per share (the total liquidation amount) equal to the liquidation preference of $100,000 per share (equivalent to $25 per depositary share), plus any declared and unpaid dividends (but not including any undeclared dividends). Holders of the Series A Preferred Stock will be entitled to receive the total liquidation amount out of our assets that are available for distribution to shareholders, after payment or provision for payment of our debts and other liabilities to creditors and subject to the rights of holders of any securities ranking senior to the Series A Preferred Stock with respect to distributions but before any distribution of assets is made to holders of our common stock or any other shares ranking, as to that distribution, junior to the Series A Preferred Stock. The Series A Preferred Stock may be fully subordinate to interests held by the U.S. government in the event of a receivership, insolvency, liquidation, or similar proceeding, including a proceeding under the orderly liquidation authority provisions of Dodd-Frank. If our assets are not sufficient to pay the total liquidation amount in full to all holders of Series A Preferred Stock and all holders of any shares of our stock ranking as to any such distribution on a parity with the Series A Preferred Stock, the amounts paid to the holders of the Series A Preferred Stock and to such other shares will be paid pro rata in accordance with the respective total liquidation amount for those holders. If the liquidation preference has been paid in full to all holders of Series A Preferred Stock and the liquidation preference of any other shares ranking on parity with the Series A Preferred Stock has been paid in full, the holders of our common stock or any other shares ranking, as to such distribution, junior to the Series A Preferred Stock will be S-19 entitled to receive all of our remaining assets according to their respective rights and preferences, and the Series A Preferred Stock will not be entitled to participate in any such distribution. For purposes of the liquidation rights, neither the sale, lease, exchange or transfer of all or substantially all of our property and assets, nor the consolidation, merger or other business combination by us with or into any other entity or by another entity with or into us, including a merger, consolidation or other business combination in which the holders of Series A Preferred Stock receive cash, securities or property for their shares, will constitute a liquidation, dissolution or winding-up of our affairs. Voting Rights Except as indicated below or otherwise required by law, the holders of Series A Preferred Stock will not have voting power, and no right to vote on any matter at any time, either as a separate series or class or together with any other series or class of shares of our capital stock, and will not be entitled to participate in meetings of holders of our common stock or to call a meeting of the holders of any one or more classes or series of our capital stock for any purpose. Right to elect two directors upon non-payment of dividends If and when the dividends on the Series A Preferred Stock and any dividend parity stock that has voting rights equivalent to those described in this paragraph (voting parity stock) have not been declared and paid (i) in the case of the Series A Preferred Stock and voting parity stock bearing non- cumulative dividends, in full for at least six quarterly dividend periods or their equivalent (whether or not consecutive) or (ii) in the case of voting parity stock bearing cumulative dividends, in an aggregate amount equal to full dividends for at least six quarterly dividend periods or their equivalent (whether or not consecutive), the number of directors then constituting our board of directors will be increased by two. Holders of Series A Preferred Stock, together with the holders of all other affected classes and series of voting parity stock, voting as a single class, will be entitled to elect the two additional members of our board of directors (the preferred stock directors) at any annual or special meeting of shareholders or any special meeting of the holders of Series A Preferred Stock and any voting parity stock for which dividends have not been paid, called as provided below, but only if the election of any preferred stock directors would not cause us to violate the corporate governance requirement of the New York Stock Exchange (or any other exchange or trading facility on which our securities may be listed or traded). In addition, our board of directors shall at no time have more than two preferred stock directors. At any time after this voting power has vested as described above, our Secretary may, and upon the written request of holders of record of at least 20% of the outstanding shares of the Series A Preferred Stock and voting parity stock (addressed to the Secretary at our principal office) must, call a special meeting of the holders of Series A Preferred Stock and voting parity stock for the election of the preferred stock directors. No special meeting may be called within 90 days of the date fixed for the next annual or special meeting of shareholders. Notice for a special meeting will be given in a similar manner to that provided in our by-laws for a special meeting of the shareholders, which we will provide upon request, or as required by law. If our Secretary is required to call a meeting but does not do so within 20 days after receipt of any such request, then any holder of shares of Series A Preferred Stock may (at our expense) call such meeting, upon notice as provided in this section, and for that purpose will have access to our stock books. The preferred stock directors elected at any such special meeting will hold office until the next annual meeting of our shareholders unless they have been previously terminated. In case any vacancy occurs among the preferred stock directors, a successor will be elected by our board of directors to serve until the next annual meeting of the shareholders upon the nomination of the then remaining preferred stock director or, if none remains in office, by the vote of the holders of record of a majority of the outstanding shares of Series A Preferred Stock and voting parity stock, voting as a single class. Any preferred stock director may be removed at any time without cause by the holders of record of a majority of the outstanding shares of Series A Preferred Stock and all voting parity stock, voting as a single class. The preferred stock directors will each be entitled to one vote per director on any matter. S-20 Whenever full dividends have been paid on the Series A Preferred Stock and any non-cumulative voting parity stock for at least one year after a non-payment event and all dividends on any cumulative voting parity stock have been paid in full, then the right of the holders of the Series A Preferred Stock to elect the preferred stock directors will cease (but subject always to the same provisions for the vesting of these voting rights in the case of any similar non-payment of dividends in respect of future dividend periods), the terms of office of all preferred stock directors will immediately terminate and the number of directors constituting our board of directors will be reduced accordingly. Other voting rights So long as any shares of the Series A Preferred Stock remain outstanding, in addition to any other vote or consent of stockholders required by law or our Charter, the affirmative vote or consent of the holders of at least two-thirds of all of the shares of Series A Preferred Stock at the time outstanding and entitled to vote, voting separately as a class, will be required to:  authorize or increase the authorized amount of, or issue shares of, any class or series of our capital stock ranking senior to the Series A Preferred Stock with respect to payment of dividends or as to distributions upon our liquidation, dissolution or winding-up, or issue any obligation or security convertible into or evidencing the right to purchase, any such class or series of our capital stock;  amend the provisions of our Charter or restated bylaws so as to materially and adversely affect the special powers, preferences, privileges or rights of the Series A Preferred Stock, taken as a whole; or  consummate a binding share-exchange or reclassification involving the Series A Preferred Stock, or a merger or consolidation of us with or into another entity, unless the shares of the Series A Preferred Stock (i) remain outstanding or (ii) are converted into or exchanged for preference securities of the surviving entity or any entity controlling such surviving entity and such new preference securities have terms that are not materially less favorable than those of the Series A Preferred Stock. When determining the application of the supermajority voting rights described above, the authorization, creation and issuance, or an increase in the authorized or issued amount of, junior stock or any series of preferred stock, or any securities convertible into or exchangeable or exercisable for junior stock or any series of preferred stock, that by its terms expressly provides that it ranks on an equal basis with the Series A Preferred Stock with respect to the payment of dividends (whether such dividends are cumulative or non-cumulative) and as to distributions upon our liquidation, dissolution or winding-up will not be deemed to materially and adversely affect the powers, preferences, privileges or rights of the Series A Preferred Stock, and will not require the affirmative vote or consent of, the holders of any outstanding shares of Series A Preferred Stock. Each holder of the Series A Preferred Stock will have one vote per share on any matter on which holders of the Series A Preferred Stock are entitled to vote, including any action by written consent. Whether the vote or consent of a majority or other portion of the Series A Preferred Stock and any voting parity stock has been cast or given on any matter will be determined by reference to the respective liquidation preference amounts of the Series A Preferred Stock and voting parity stock voted or covered by the consent. The foregoing voting provisions will not apply if, at or prior to the time when the act with respect to which the vote would otherwise be required shall be effected, all outstanding shares of the Series A Preferred Stock have been redeemed or called for redemption upon proper notice and sufficient funds shall have been set aside by us for the benefit of the holders of the Series A Preferred Stock to effect the redemption. Under current provisions of the Tennessee Business Corporation Act, holders of the Series A Preferred Stock are entitled to vote separately as a class on certain amendments to our Charter that would impact the Series A Preferred Stock. S-21 No Preemptive and Conversion Rights Holders of the Series A Preferred Stock do not have any preemptive rights. The Series A Preferred Stock is not convertible into or exchangeable for shares of any other class or series of our securities. Registrar, Transfer Agent and Paying Agent Wells Fargo Bank, N.A. will act as registrar, transfer agent and paying agent for the Series A Preferred Stock. We may terminate such appointment and may appoint a successor transfer agent and/or registrar at any time and from time to time. The transfer agent and/or registrar may be a person or entity affiliated with us. S-22 DESCRIPTION OF DEPOSITARY SHARES Please note that in this prospectus supplement, references to holders of depositary shares mean those who own depositary shares registered in their own names, on the books that we or the depositary maintain for this purpose, and not indirect holders who own beneficial interests in depositary shares registered in street name or issued in book-entry form through DTC. The following is a brief description of the terms of the depositary shares representing the Series A Preferred Stock, which does not purport to be complete in all respects, which supplements the description of depositary shares in the accompanying prospectus under Description of Depositary Shares. This description is subject to and qualified in its entirety by reference to our Charter including our articles of amendment with respect to the Series A Preferred Stock and our deposit agreement, copies of which are available upon request from us and have been or will be filed with the SEC (see Where You Can Find More Information in the accompanying prospectus). General We are issuing fractional interests in the Series A Preferred Stock in the form of depositary shares. Each depositary share will represent a 1/4,000 th ownership interest in one share of the Series A Preferred Stock, and will be evidenced by a depositary receipt. The shares of the Series A Preferred Stock represented by depositary shares will be deposited under a deposit agreement among us, Wells Fargo Bank N.A., as the depositary, and the holders from time to time of the depositary receipts evidencing the depositary shares. Subject to the terms of the deposit agreement, each holder of a depositary share will be entitled, through the depositary, in proportion to the applicable fraction of a Share represented by that depositary share, to all the rights and preferences of the Series A Preferred Stock represented thereby (including dividend, voting, redemption and liquidation rights). Immediately following the issuance of shares of the Series A Preferred Stock, we will deposit the shares with the depositary, which will then issue the depositary shares to the underwriters. Copies of the forms of deposit agreement and the depositary receipt may be obtained from us upon request and in the manner described in the accompanying prospectus. Dividends and Other Distributions The depositary will distribute any cash dividends or other cash distributions received in respect of the deposited shares of the Series A Preferred Stock to the record holders of depositary shares relating to the underlying shares of the Series A Preferred Stock in proportion to the number of depositary shares held by the holders. The depositary will distribute any property received by it other than cash to the record holders of depositary shares entitled to those distributions, unless it determines that the distribution cannot be made proportionally among those holders or that it is not feasible to make a distribution. In that event, the depositary may, with our approval, sell the property and distribute the net proceeds from the sale to the holders of the depositary shares in proportion to the number of depositary shares they hold. Record dates for the payment of dividends and other matters relating to the depositary shares will be the same as the corresponding record dates for the Series A Preferred Stock. The amounts distributed to holders of depositary shares will be reduced by any amounts required to be withheld by the depositary or by us on account of taxes or other governmental charges. Redemption of Depositary Shares If we redeem shares of the Series A Preferred Stock represented by the depositary shares, the depositary shares will be redeemed from the proceeds received by the depositary resulting from the redemption of the shares of the Series A Preferred Stock held by the depositary. The redemption price per depositary share will be equal to 1/4,000th of the redemption price per share payable with respect to the Series A Preferred Stock or $25 per depositary share (plus dividends if applicable). S-23 Whenever we redeem shares of the Series A Preferred Stock held by the depositary, the depositary will redeem, as of the same redemption date, the number of depositary shares representing the shares of the Series A Preferred Stock so redeemed. In case of any redemption of less than all of the outstanding depositary shares, the depositary shares to be redeemed will be selected by the depositary by lot or pro rata or in any other manner determined by the depositary to be equitable. Voting the Series A Preferred Stock When the depositary receives notice of any meeting at which the holders of the Series A Preferred Stock are entitled to vote, the depositary will mail the information contained in the notice to the record holders of the depositary shares relating to the shares of the Series A Preferred Stock. Each record holder of the depositary shares on the record date, which will be the same date as the record date for the Series A Preferred Stock, may instruct the depositary to vote the amount of the Series A Preferred Stock represented by the holders depositary shares. To the extent possible, the depositary will vote the amount of the Series A Preferred Stock represented by depositary shares in accordance with the instructions it receives. We will agree to take all reasonable actions that the depositary determines are necessary to enable the depositary to vote as instructed. If the depositary does not receive specific instructions from the holders of any depositary shares representing the shares of the Series A Preferred Stock, it will not vote the Series A Preferred Stock relating to those depositary shares. Listing We intend to apply to list the depositary shares on the New York Stock Exchange under the symbol FHN PrA. If the application is approved, we expect trading to begin within 30 days of the initial delivery of the depositary shares. We do not expect that there will be any separate public trading market for the Series A Preferred Stock except as represented by the depositary shares. Depositary Wells Fargo Bank, N.A. will be the depositary for the depositary shares as of the original issue date. We may terminate any such appointment and may appoint a successor depositary at any time and from time to time. S-24 BOOK-ENTRY, DELIVERY AND FORM OF DEPOSITARY SHARES The Series A Preferred Stock will be issued in registered form to the depositary. The depositary shares will be represented by one or more global receipts evidencing the depositary shares. The global receipts will be issued only as fully registered securities registered in the name of Cede & Co. (DTCs nominee) or such other name as may be requested by an authorized representative of DTC. The depositary shares will be accepted for clearance by DTC. Beneficial interests in the global receipts will be shown on, and transfers thereof will be effected only through, the book-entry records maintained by DTC and its direct and indirect participants, including Euroclear and Clearstream. Owners of beneficial interests in the depositary shares will receive all payments relating to their depositary shares in U.S. dollars. The laws of some jurisdictions may require that some purchasers of securities take physical delivery of securities in definitive form. These laws may impair the ability to transfer beneficial interests in the depositary shares, so long as the depositary shares are represented by global receipts. DTC has advised us as follows: DTC is a limited-purpose trust company organized under the New York Banking Law, a banking organization within the meaning of the New York Banking Law, a member of the Federal Reserve System, a clearing corporation within the meaning of the New York Uniform Commercial Code and a clearing agency registered pursuant to the provisions of Section 17A of the Securities Exchange Act of 1934, as amended. DTC holds securities that DTC participants deposit with DTC. DTC also facilitates the post-trade settlement among DTC participants of sales and other securities transactions in deposited securities through electronic computerized book-entry transfers and pledges between DTC participants accounts. This eliminates the need for physical movement of securities certificates. DTC participants include both U.S. and non-U.S. securities brokers and dealers, banks, trust companies, clearing corporations, and certain other organizations. DTC is a wholly owned subsidiary of The Depository Trust & Clearing Corporation (DTCC). DTCC is the holding company for DTC, National Securities Clearing Corporation and Fixed Income Clearing Corporation, all of which are registered clearing agencies. DTCC is owned by the users of its regulated subsidiaries. Indirect access to the DTC system is also available to others such as both U.S. and non-U.S. brokers and dealers, banks, trust companies and clearing corporations that clear through or maintain a custodial relationship with a DTC participant, either directly or indirectly. The rules applicable to DTC participants are on file with the SEC. Purchases of depositary shares under the DTC system must be made by or through direct participants, which will receive a credit for the depositary shares on DTCs records. The ownership interest of each beneficial owner of depositary shares will be recorded on the direct or indirect participants records. Beneficial owners will not receive written confirmation from DTC of their purchase. Beneficial owners are, however, expected to receive written confirmations providing details of the transaction, as well as periodic statements of their holdings, from the direct or indirect participant through which the beneficial owner entered into the transaction. Under a book-entry format, holders may experience some delay in their receipt of payments, as such payments will be forwarded by the depositary to Cede & Co., as nominee for DTC. DTC will forward the payments to its participants, who will then forward them to indirect participants or holders. Beneficial owners of depositary shares other than DTC or its nominees will not be recognized by the depositary as registered holders of the depositary shares entitled to the rights of holders thereof. Beneficial owners that are not participants will be permitted to exercise their rights only indirectly through and according to the procedures of participants and, if applicable, indirect participants. To facilitate subsequent transfers, all depositary shares deposited by direct participants with DTC are registered in the name of DTCs nominee, Cede & Co., or such other name as may be requested by an authorized representative of DTC. The deposit of depositary shares with DTC and their registration in the name of Cede & Co. or such other DTC nominee do not effect any change in beneficial ownership. DTC has no knowledge of the actual beneficial owners of the depositary shares; DTCs records reflect only the identity of the direct participants to whose accounts the depositary shares are credited, which may or may not be the beneficial owners. The direct and indirect participants will remain responsible for keeping account of their holdings on behalf of their customers. S-25 Conveyance of redemption notices and other communications by DTC to direct participants, by direct participants to indirect participants, and by direct and indirect participants to beneficial owners will be governed by arrangements among them, subject to any statutory or regulatory requirements as may be in effect from time to time. If less than all of the depositary shares are being redeemed, DTC will determine the amount of the interest of each direct participant to be redeemed in accordance with its then current procedures. Neither DTC nor Cede & Co. (nor any other DTC nominee) will consent or vote with respect to depositary shares unless authorized by a direct participant in accordance with DTCs procedures. Under its usual procedures, DTC mails an omnibus proxy to the issuer as soon as possible after the record date. The omnibus proxy assigns Cede & Co.s consenting or voting rights to those direct participants to whose accounts depositary shares are credited on the record date (identified in a listing attached to the omnibus proxy). DTC may discontinue providing its services as securities depository with respect to the depositary shares at any time by giving reasonable notice to the issuer or its agent. Under these circumstances, in the event that a successor securities depository is not obtained, certificates for the depositary shares are required to be printed and delivered. In addition, at any time we may decide to discontinue the use of the book-entry-only system. In either event, certificates for the depositary shares will be printed and delivered to DTC. As long as DTC or its nominee is the registered owner of the global receipts, DTC or its nominee, as the case may be, will be considered the sole owner and holder of the global receipts and all depositary shares represented by these receipts for all purposes under the instruments governing the rights and obligations of holders of depositary shares. Except in the limited circumstances referred to above, owners of beneficial interests in global receipts:  will not be entitled to have such global receipts or the depositary shares represented by these receipts registered in their names;  will not receive or be entitled to receive physical delivery of receipts in exchange for beneficial interests in global receipts; and  will not be considered to be owners or holders of the global receipts or the depositary shares represented by these receipts for any purpose under the instruments governing the rights and obligations of holders of depositary shares. All redemption proceeds, distributions and dividend payments on the depositary shares represented by the global receipts and all transfers and deliveries of depositary shares will be made to DTC or its nominee, as the case may be, as the registered holder of the depositary shares. DTCs practice is to credit direct participants accounts upon DTCs receipt of funds and corresponding detail information from the issuer or its agent, on the payable date in accordance with their respective holdings shown on DTCs records. Payments by participants to beneficial owners will be governed by standing instructions and customary practices, as is the case with securities held for the accounts of customers in bearer form or registered in street name, and will be the responsibility of that participant and not of DTC, the depositary, First Horizon or any of their agents, subject to any statutory or regulatory requirements as may be in effect from time to time. Payment of redemption proceeds, distributions and dividend payments to Cede & Co. (or such other nominee as may be requested by an authorized representative of DTC) is the responsibility of First Horizon or its agent, disbursement of such payments to direct participants will be the responsibility of DTC, and disbursement of such payments to the beneficial owners will be the responsibility of direct and indirect participants. Ownership of beneficial interests in the global receipts will be limited to participants or persons that may hold beneficial interests through institutions that have accounts with DTC or its nominee. Ownership of beneficial interests in global receipts will be shown only on, and the transfer of those ownership interests will be effected only through, records maintained by DTC or its nominee, with respect to participants interests, or any participant, with respect to interests of persons held by the participant on their behalf. Euroclear and Clearstream will hold interests in the global receipts on behalf of their participants through customers securities accounts in their respective names on the S-26 books of their respective depositaries, which in turn will hold such interests in customers securities accounts in their respective names on the books of DTC. Payments, transfers, deliveries, exchanges, redemptions and other matters relating to beneficial interests in global receipts, including those held through Euroclear and Clearstream, may be subject to various policies and procedures adopted by DTC from time to time. Those interests held through Euroclear or Clearstream may also be subject to the procedures and requirements of such systems. Neither we nor any agent for us will have any responsibility or liability for any aspect of DTCs or any direct or indirect participants records relating to, or for payments made on account of, beneficial interests in global receipts, or for maintaining, supervising or reviewing any of DTCs records or any direct or indirect participants records relating to these beneficial ownership interests. Crossmarket transfers between the participants in DTC, on the one hand, and Euroclear or Clearstream participants, on the other hand, will be effected through DTC in accordance with DTCs rules on behalf of Euroclear or Clearstream, as the case may be, by its U.S. depositary; however, such cross-market transactions will require delivery of instructions to Euroclear or Clearstream, as the case may be, by the counterparty in such system in accordance with the rules and procedures and within the established deadlines (European time) of such system. Euroclear or Clearstream, as the case may be, will, if the transaction meets its settlement requirements, deliver instructions to its depositary to take action to effect final settlement on its behalf by delivering or receiving interests in the relevant U.S. global receipts in DTC, and making or receiving payment in accordance with normal procedures for same-day funds settlement applicable to DTC. Euroclear participants and Clearstream participants may not deliver instructions directly to the depositories for Euroclear or Clearstream. Because of time-zone differences, credits of depositary receipts received in Clearstream and Euroclear as a result of a transaction with a DTC participant will be made during subsequent securities settlement processing and will be credited the business day following the DTC settlement date. Such credits or any transactions in the depositary receipts settled during such processing will be reported to the relevant Euroclear participant or Clearstream participant on that business day. Cash received in Clearstream or Euroclear as a result of sales of depositary receipts by or through a Clearstream participant or a Euroclear participant to a DTC participant will be received with value on the DTC settlement date but will be available in the relevant Clearstream or Euroclear cash account only as of the business day following settlement in DTC. Although DTC, Euroclear and Clearstream have agreed to the foregoing procedures in order to facilitate transfer of interests in the global receipts among participants, DTC, Euroclear and Clearstream are under no obligation to perform or continue to perform these procedures, and these procedures may be discontinued at any time. We will not have any responsibility for the performance by DTC or its direct or indirect participants under the rules and procedures governing DTC. Because DTC can act only on behalf of direct participants, who in turn act only on behalf of direct or indirect participants, and certain banks, trust companies and other persons approved by it, the ability of a beneficial owner of depositary shares to pledge the depositary shares to persons or entities that do not participate in the DTC system may be limited due to the unavailability of physical certificates for the depositary shares. DTC has advised us that it will take any action permitted to be taken by a registered holder of any securities under the depositary agreement or our restated Charter only at the direction of one or more participants to whose accounts with DTC the depositary shares are credited. The information in this section concerning DTC, Euroclear and Clearstream has been obtained from sources that we believe to be accurate, but we assume no responsibility for the accuracy thereof. S-27 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS This section describes the material United States federal income tax consequences relevant to the purchase, ownership and disposition of the Series A Preferred Stock and the depositary shares representing shares of such Series A Preferred Stock. It is the opinion of Sullivan & Cromwell LLP, counsel to First Horizon. When we refer to Series A Preferred Stock in this section, we mean both the Series A Preferred Stock and the depositary shares representing shares of such Series A Preferred Stock. The summary is limited to taxpayers who will hold the Series A Preferred Stock as capital assets and who purchase the Series A Preferred Stock in the initial offering at the initial offering price. This section does not apply to you if you are a member of a class of holders subject to special rules, including:  a dealer in securities or currencies;  a trader in securities that elects to use a mark-to-market method of accounting for your securities holdings;  a bank;  an insurance company;  a thrift institution;  a regulated investment company;  a tax-exempt organization;  a person that purchases or sells the Series A Preferred Stock as part of a wash-sale for tax purposes;  a person that owns the Series A Preferred Stock as part of a straddle or a hedging or conversion transaction for tax purposes;  a United States holder (as defined below) whose functional currency for tax purposes is not the U.S. dollar;  a United States expatriate; or  a person liable for alternative minimum tax. This section is based on the United States Internal Revenue Code of 1986, as amended (the Code), its legislative history, existing and proposed regulations under the Code, published rulings and court decisions, all as currently in effect. These laws are subject to change, possibly on a retroactive basis. If an entity treated as a partnership for United States federal income tax purposes holds the Series A Preferred Stock, the United States federal income tax treatment of a partner will generally depend on the status of the partner and the tax treatment of the partnership. A partner in a partnership holding the Series A Preferred Stock should consult its tax advisor with regard to the United States federal income tax treatment of an investment in the Series A Preferred Stock. Please consult your own tax advisor concerning the consequences of purchasing, owning and disposing of the Series A Preferred Stock in your particular circumstances under the Code and the laws of any other taxing jurisdiction. United States Holders This subsection describes the tax consequences of an investment in the Series A Preferred Stock to a United States holder. You are a United States holder if you are a beneficial owner of a share of the Series A Preferred Stock and you are:  an individual citizen or resident of the United States;  a corporation (or other entity treated as a corporation for United States federal income tax purposes) created or organized in or under the laws of the United States, any state thereof or the District of Columbia; S-28  an estate whose income is subject to United States federal income tax regardless of its source; or  a trust if a United States court can exercise primary supervision over the trusts administration and one or more United States persons are authorized to control all substantial decisions of the trust. If you are not a United States holder, this subsection does not apply to you and you should refer to 
